Citation Nr: 1147395	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus, type 2.

2.  Entitlement to a separate disability rating for peripheral neuropathy of the upper extremities. 

3.  Entitlement to a separate disability rating for peripheral neuropathy of the lower extremities.

4.  Entitlement to a separate disability rating for erectile dysfunction.

5.  Entitlement to a separate disability rating for diabetic retinopathy.

6.  Entitlement to a total disability rating for compensation based on individual unemployability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

Although the Veteran appealed the 20 percent rating for diabetes mellitus under Diagnostic Code 7913, the claim includes whether separate ratings are assignable for complications of diabetes mellitus, such as peripheral neuropathy, erectile dysfunction, or diabetic retinopathy.  Accordingly, the Board has jurisdiction over whether separate ratings for the complications of diabetes mellitus are assignable.  






As the evidence of record is insufficient to decide the ratings for diabetes mellitus and for complications of diabetes mellitus, further development under the duty to assist is needed, and the Board has re-styled the appeal accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  

REMAND

In July 2011, the Veteran testified that his diabetes and the complications of diabetes have significantly increased in severity since his last VA examination.  He testified that he was unable to work because of his diabetes and that he had applied for Social Security disability benefits.  In accordance with 38 C.F.R. § 3.327, a remand for reexaminations is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Social Security Administration.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the current level of impairment due to diabetes mellitus.  

The VA examiner is asked to state:

a).  Whether the Veteran's diabetes mellitus requires regulation of activities; or 



b).  Whether the Veteran's diabetes mellitus is productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider. 

2.  Afford the Veteran a VA eye examination to determine whether the Veteran has diabetic retinopathy, and, if so, describe the any impairment of visual acuity.

3.  Afford the Veteran a VA neurological examination to determine the degree of impairment due to peripheral neuropathy of the upper and lower extremities. 

4.  After the above development is completed, adjudicate the claims of diabetes and complications of diabetes, and a total disability rating, and, if applicable, 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


